Citation Nr: 1028167
Decision Date: 07/28/10	Archive Date: 09/09/10

DOCKET NO. 09-40 716                       DATE JUL 28 2010 

On appeal from the Department of Veterans Affairs Regional Office in Phoenix, Arizona
 
THE ISSUES 

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

REPRESENTATION 

Appellant represented by: Arizona Department of Veterans Services 

WITNESSES AT HEARING ON APPEAL 

Appellant, appellant's spouse 

ATTORNEY FOR THE BOARD 

B. Thomas Knope 

INTRODUCTION 

The Veteran served on active duty from July 1966 to July 1968. 

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned in January 2010. A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

FINDINGS OF FACT 

1. The competent medical evidence of record indicates that the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his military service, to include in service acoustic trauma. 

2. The Veteran's tinnitus is a result of his exposure to acoustic trauma while on active duty service. 

CONCLUSIONS OF LAW 

1. Bilateral hearing loss is related to active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009). 

2. Tinnitus is related to active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009) 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Entitlement to Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2009). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

- 3 - 

Bilateral Hearing Loss 

38 C.F.R. § 3.385 (2009) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In this case, the Board has determined that service connection should be granted. First, the evidence indicates that the Veteran was exposed to acoustic trauma while in service, as he spent a large amount his military service in the construction field and was exposed to construction equipment noise. Moreover, the Veteran stated that he worked for a period of time at a rifle range, where he did not wear hearing protection. Therefore, the evidence indicates that he suffered/experienced acoustic trauma while on active duty. 

Additionally, the Veteran's current audiology examinations indicate the presence of impaired hearing. Specifically, at a VA examination in December 2008, his tonal thresholds included values of 65 dB or greater in both ears at 3000-4000 Hz. Given that impaired hearing under 38 C.F.R. § 3.385 includes a tonal threshold of 40 dB or greater from 500-4000 Hertz, the competent evidence indicates that Veteran currently has impaired hearing for VA purposes. 

Finally, as to whether the Veteran's current hearing loss may be attributed to the noise exposure he received while on active duty, the Board notes the opinion by the VA examiner's opinion that it was "not likely" that his current hearing loss is related to his active duty service. However, the record also includes an opinion by a private audiologist in August 2009. There, the private audiologist stated that the Veteran's hearing loss was "probably" caused by his exposure to intense noise levels while on active duty. 

Given the Veteran's statements of significant noise exposure during active duty service, accompanied by the apparent lack of significant noise exposure since active duty and credible testimony regarding experiencing diminished hearing since 

- 4 - 

service, the Board concludes that the conflicting opinions by the VA examiner and the private audiologist place the issue in equipoise. Therefore, when affording the Veteran the benefit of every reasonable doubt, the Board has determined that service connection should be granted. 

Tinnitus 

Regarding the Veteran's claim for tinnitus, the VA examination in December 2008 diagnosed tinnitus that had been present for the past 35 years. However, the examiner stated that she was unable to render an opinion regarding the relationship between this disorder and active duty without resorting to speculation. 

On the other hand, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss. See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. Here, the evidence of record reflects that the Veteran's hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service. In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

Given the fact that the Veteran has been diagnosed with (and service-connected for) bilateral hearing loss, the provisions from The MERCK Manual noted above, and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active military service. 

Consequently, the Board finds, based on this record, that the Veteran's tinnitus is as likely as not associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors. Therefore, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is at least as likely as not that the Veteran's tinnitus is attributable to his active military service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 

- 5 - 

ORDER 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals 

- 6 - 





